*109Tbe opinion of the court was delivered by
Lowrie, J.
A law made to divide a county ought not to have the effect of cancelling or shifting obligations, if this. can be avoided, for such a result is not involved in its intention. When therefore -this township, was bisected by a new county line, it does not follow that either section was absolved from its debts. This judgment was against the whole township, and when the law made two townships of it, it made two defendants out of one, without affecting the joint liability. Put the same law placed one of the defendants out of the jurisdiction of the court that was to enforce the judgment; and hence arises a necessity for a corresponding change in the remedy. To revive and execute the judgment against one-half of the original township would not be giving the plaintiff his full remedy. When the law parted the defendant into two separate jurisdictions it allowed a similar parting, of the process, and the'revival of the judgment severally against each fraction'. It was not at all necessary and perhaps not strictly proper to divide the judgment so as to revive it for one-half against this defendant (plaintiff in error), for it might have been revived for the whole against each, though the full execution of one would satisfy the other except for its costs. And if one defendant should pay the whole, this would lay the foundation of a claim for contribution.
Judgment affirmed.